'33 Act File No. 333-149213 '40 Act File No. 811-21697 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. 2 þ Post-effective Amendment No. o and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 17 þ (Check appropriate box or boxes.) NATIONWIDE VL SEPARATE ACCOUNT-G (Exact Name of Registrant) NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code:(614) 249-7111 Thomas E. Barnes SVP and Secretary One Nationwide Plaza Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after effectiveness of registration statement (July 8, 2008 requested). The Registrant hereby agrees to amend this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Nationwide YourLifeSM Accumulation VUL Waddell & Reed Accumulation VUL Individual Flexible Premium Adjustable Variable Universal Life Insurance Policies issued by Nationwide Life and Annuity Insurance Company through Nationwide VL Separate Account-G The date of this prospectus is July 8, 2008 PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not to purchase this variable life insurance policy.We encourage you to take the time to understand the policy, its potential benefits and risks, and how it might or might not benefit you.In consultation with your financial adviser, you should use this prospectus to compare the benefits and risks of this policy against those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a trusted financial adviser.If you have policy-specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available in the policy. Telephone: 1-800-547-7548 TDD: 1-800-238-3035 Internet: www.nationwide.com U.S. Mail: Nationwide Life and Annuity Insurance Company 5100 Rings Road, RR1-04-D4 Dublin, OH43017-1522 You should read your policy along with this prospectus.This prospectus is not an offering in any jurisdiction where such offering may not lawfully be made. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This policy is NOT:a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This policy MAY decrease in value to the point of being valueless. The purpose of this policy is to provide life insurance protection for the beneficiary that you name.If your primary need is not life insurance protection, then purchasing this policy may not be in your best interests.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. In thinking about buying this policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial adviser. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. Table of Contents Page In Summary: Policy Benefits 1 In Summary: Policy Risks 2 In Summary: Fee Tables 4 Policy Investment Options 10 Fixed Investment Option Variable Investment Options Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Transfers Among and Between the Policy Investment Options 12 Sub-Account Transfers Fixed Investment Option Transfers Submitting a Transfer Request The Policy 14 Generally Policy Owner and Beneficiaries Purchasing a Policy Right to Cancel (Examination Right) Premium Payments Cash Value Changing the Amount of Insurance Coverage Right of Conversion Exchanging the Policy Terminating the Policy Assigning the Policy Reminders, Reports, and Illustrations Standard Policy Charges 18 Sales Load Premium Taxes Short-Term Trading Fees Illustration Charge Partial Surrender Fee Surrender Charges Cost of Insurance Charge Mortality and Expense Risk Charge Administrative Per Policy Charge Underwriting and Distribution Charge Mutual Fund Operating Expenses Reduction of Charges A Note on Charges Information on Underlying Mutual Fund Payments Policy Riders and Rider Charges 23 Overloan Lapse Protection Rider Adjusted Sales Load Life Insurance Rider Children’s Term Insurance Rider Long-Term Care Rider Spouse Life Insurance Rider Accelerated Death Benefit Rider Accidental Death Benefit Rider Premium Waiver Rider Change of Insured Rider Additional Term InsuranceRider Waiver of Monthly Deductions Rider Policy Owner Services 30 Dollar Cost Averaging Asset Rebalancing Policy Loans 30 Loan Amount and Interest Charged Collateral and Interest Earned Net Effect of Policy Loans Repayment Table of Contents (continued) Page Lapse 31 Guaranteed Policy Continuation Provision Grace Period Reinstatement Surrenders 32 Full Surrender Partial Surrender The Death Benefit 32 Calculation of the Death Benefit Death Benefit Options The Minimum Required Death Benefit Changes in the Death Benefit Option Incontestability Suicide Policy Maturity 34 Extending the Maturity Date Payment of Policy Proceeds 34 Life Income with Payments Guaranteed Option Joint and Survivor Life Option Life Income Option Taxes 35 Types of Taxes Buying the Policy Investment Gain in the Policy Periodic Withdrawals, Non-Periodic Withdrawals, and Loans Surrendering the Policy Withholding Exchanging the Policy for Another Life Insurance Policy Taxation of Death Benefits Terminal Illness Special Considerations for Corporations Taxes and the Value of Your Policy Business Uses of the Policy Non-Resident Aliens and Other Persons Who are not Citizens of the United States Tax Changes Nationwide Life and Annuity Insurance Company 40 Nationwide VL Separate Account-G 40 Organization, Registration, and Operation Addition, Deletion, or Substitution of Mutual Funds Voting Rights Legal Proceedings 41 Nationwide Life and Annuity Insurance Company Nationwide Investment Services Corporation Waddell & Reed, Inc. Financial Statements 44 Appendix A: Sub-Account Information 45 Appendix B: Definitions 56 Appendix C: Surrender Charge Examples 59 Appendix D: Underwriting and Distribution Charge Rates and Examples 63 Appendix B defines certain words and phrases used in this prospectus. In Summary: Policy Benefits Death Benefit The primary benefit of your policy is life insurance coverage. While the policy is In Force, we will pay the Proceeds to your beneficiary when the Insured dies. Your Choice of Death Benefit Options Option One: The Death Benefit is the greater of the Specified Amount or the Minimum Required Death Benefit under federal tax law. Option Two: The Death Benefit is the greater of the Specified Amount plus the Cash Value or the Minimum Required Death Benefit under federal tax law. Option Three: The Death Benefit is the greater of the Specified Amount plus accumulated Premium payments (less any partial surrenders) or the Minimum Required Death Benefit under federal tax law. Choice of Policy Proceeds You or your beneficiary may choose to receive the Policy Proceeds in a lump sum, or a variety of options that will pay out over time. Coverage Flexibility Subject to conditions, you may choose to: · change the Death Benefit option; · increase or decrease the Specified Amount; · change your beneficiaries; and · change who owns the policy. Continuation of Coverage is Guaranteed Your policy will remain In Force during the policy continuation period as long as you pay the Policy Continuation Premium Amount. Access to Cash Value Subject to conditions, you may: · Take a policy loan of no more than 90% of the Cash Value allocated to the Sub-Accounts plus 100% of the Cash Value allocated to the fixed investment option less any Surrender Charge.The minimum loan amount is $200. · Take a partial surrender of at least $200. · Surrender the policy for its Cash Surrender Value at any time while the Insured is alive.The Cash Surrender Value will be the Cash Value, less Indebtedness, and less the Surrender Charge.You may choose to receive the Cash Surrender Value in a lump sum or over time. Premium Flexibility You will select a Premium payment plan for the policy.Within limits, you may vary the frequency and amount of Premium payments, and you might even be able to skip making a Premium payment. Investment Options You may choose to allocate your Net Premiums to fixed or variable investment options. The policy currently offers a fixed investment option which will earn interest daily at an annual effective rate of at least 3%. The variable investment options offered under the policy are mutual funds designed to be the underlying investment options of variable insurance products.Nationwide VL Separate Account-G contains one Sub-Account for each of the mutual funds offered in the policy.Your variable account Cash Value will depend on the Investment Experience of the Sub-Accounts you choose. 1 Transfers Between and Among Investment Options You may transfer between the fixed and variable investment options, subject to conditions.You may transfer among the Sub-Accounts within limits.We have implemented procedures intended to reduce the potentially detrimental impact that disruptive trading has on Sub-Account Investment Experience.We also offer dollar cost averaging, an automated investment strategy that spreads out transfers over time to try to reduce the investment risks of market fluctuations. Taxes Unless you make a withdrawal, generally, you will not be taxed on any earnings of the policy.This is known as tax deferral.Also, your beneficiary generally will not have to include the Proceeds as taxable income.Unlike other variable insurance products Nationwide offers, these Individual Flexible Premium Adjustable Variable Universal Life Insurance Policies do not require distributions to be made before the Insured's death. Assignment You may assign the policy as collateral for a loan or another obligation while the Insured is alive. Examination Right For a limited time, you may cancel the policy and receive a refund.When you cancel the policy during your examination right the amount we refund will be Cash Value or, in certain states, the greater of the initial Premium payment or the policy's Cash Value.If the policy is canceled, we will treat the policy as if it was never issued. Riders You may purchase one or more of the available Riders.Rider availability varies by state and there may be an additional charge.Riders available: · Overloan Lapse Protection Rider · Adjusted Sales Load Life Insurance Rider · Children’s Term Insurance Rider · Long-term Care Rider · Spouse Life Insurance Rider · Accelerated Death Benefit Rider · Accidental Death Benefit Rider · Premium Waiver Rider · Change of Insured Rider (no charge) · Additional Term Insurance Rider · Waiver of Monthly Deductions Rider In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You should not purchase the policy if you expect that you will need to access its Cash Value in the near future because substantial Surrender Charges will apply in the first several policy years. Unfavorable Investment Experience The Sub-Accounts you choose may not generate a sufficient return to keep the policy from Lapsing.Poor Investment Experience could cause the Cash Value of your policy to decrease, which could result in a Lapse of insurance coverage. Effect of Partial Surrenders and Policy Loans on Investment Returns Partial surrenders or policy loans may accelerate a Lapse in insurance coverage.When you take a partial surrender or policy loan, the Cash Value of your policy available for allocation to the Sub-Accounts and/or Fixed Account is reduced and you lose the ability to generate Sub-Account investment return on the surrendered/loaned amounts.Thus, the remainder of your policy's Cash Value would have to generate enough investment return to cover policy and Sub-Account charges to keep the policy In Force (at least until you repay the policy loan or make another Premium payment).Partial surrenders may also decrease the Death Benefit and total Specified Amount.Policy loans do not participate in positive Investment Experience which may increase the risk of Lapse or the need to make additional Premium payments to keep the policy In Force.The policy does have a Grace Period and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value and insurance coverage would cease. 2 Reduction of the Death Benefit A partial surrender could, and a policy loan would, decrease the policy’s Death Benefit, depending on how the Death Benefit option relates to the policy’s Cash Value. Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's Beneficiary.Partial and full surrenders from the policy may be subject to taxes.The income tax treatment of the surrender of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment of modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance contract.For example, distributions and loans from modified endowment contracts may be currently taxable as ordinary income not a return of investment.For more detailed information concerning the tax consequences of this policy please see the Taxes provision. For detailed information regarding tax treatment of modified endowment contracts, please see the Periodic Withdrawals, Non-Periodic Withdrawals and Loans section of the Taxes provision. Consult a qualified tax adviser on all tax matters involving your policy. The proceeds of a life insurance contract are includible in the insured's gross estate for federal income tax purposes if either (a) the proceeds are payable to the executor of the estate of the insured, or (b) the insured, at any time within 3 years prior to his or her death, possessed any incident of ownership in the policy.For this purpose, the Treasury Regulations provide that the term" incident of ownership" is to construed very broadly, and includes any right that the insured may have with respect to the economic benefits in the policy, such as the power to change the beneficiary, surrender or cancel the policy, assign (or revoke the assignment if) the policy, pledge the policy for a loan, obtain a loan against the surrender value of the contract, etcConsult a qualified tax adviser on all tax matters involving your policy. Fixed Investment Option Transfer Restrictions and Limitations We will not honor a request to transfer Cash Value to or from the fixed investment option until after the first policy year.After the first policy year, we may require transfer requests from the fixed investment option be made within 30 days of the end of a calendar quarter, but not within 12 months of a previous request.We may also limit what percentage of Cash Value, fixed investment option value, or variable account value that you may transfer to or from a fixed investment option. Sub-Account Limitations Frequent trading among the Sub-Accounts may dilute the value of Accumulation Units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue their stated investment objectives.This could result in less favorable Investment Experience and a lower Cash Value.Some mutual funds held by the Sub-Accounts assess a short-term trading fee in order to minimize the potentially adverse effects of short-term trading on the mutual fund.We have instituted procedures to minimize disruptive transfers.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot ensure that we have eliminated these risks. Sub-Account Investment Risk A comprehensive discussion of the risks of the mutual funds held by each Sub-Account may be found in each mutual fund's prospectus.Read each mutual fund's prospectus before investing. 3 In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the policy.The rates in these tables may be rounded up to the nearest one-hundredth decimal place.The first table describes the fees and expenses that you will pay at the time that you buy the policy, surrender the policy, or transfer Cash Value between investmentoptions. Transaction Fees Charge When Charge is Deducted Amount Deducted Sales Load1 Upon making a Premium payment Maximum: $25 from each $1,000 of Premium Currently: $25 from each $1,000 of Premium Premium Taxes1 Upon making a Premium payment Maximum: $35 from each $1,000 of Premium Currently: $35 from each $1,000 of Premium Short-Term Trading Fee2 Upon transfer of Sub-Account value out of a Sub-Account within 60 days after allocation to that Sub-Account Maximum: $10 per $1,000 transferred Currently: $10 per $1,000 transferred Illustration Charge3 Upon requesting an illustration Maximum: $25 Currently: $0 Partial Surrender Fee Upon a partial surrender Maximum: lesser of $25 or 2% of the amount surrendered, from the policy's Cash Value Currently: $0 Surrender Charge4 Upon surrender, policy Lapse, or certain Specified Amount decreases Maximum: $50.84 per $1,000 of Specified Amount Minimum: $0.35 per $1,000 of Specified Amount Representative: an age 35 male preferred non-tobacco with a Specified Amount of $500,000, Death Benefit Option 1, and a complete surrender of the policy in the first year Upon surrender or policy Lapse $12.12 per $1,000 of Specified Amount from the policy's Cash Value Overloan Lapse Protection Rider Charge5 Upon invoking the Rider Maximum: $42.50 per $1,000 of Cash Value Minimum: $1.50 per $1,000 of Cash Value Representative: an Attained Age 85 Insured with a Cash Value of $500,000 Upon invoking the Rider $32 per $1,000 of Cash Value Accelerated Death Benefit Rider Charge6 Administrative Expense Charge Upon invoking the Rider Maximum: $250.00 Currently: $250.00 Rider Charge Upon invoking the Rider Maximum: $200 per $1,000 of Unadjusted Accelerated Death Benefit Payment Minimum: $30 per $1,000 of Unadjusted Accelerated Death Benefit Payment Representative: an Insured of any age or sex, an assumed life expectancy of 1 year, and an assumed interest rate of 5% and a risk charge of 5%. Upon invoking the Rider $100 per $1,000 of Cash Value Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Pages for more information on the costs applicable to your policy. 4 The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including mutual fund operating expenses. Periodic Charges Other Than Mutual Fund Operating Expenses7 Charge When Charge is Deducted Amount Deducted From Cash Value Cost of Insurance Charge8 Monthly Maximum: $83.34 per $1,000 of Net Amount At Risk Minimum: $0.00 per $1,000 of Net Amount At Risk Representative: an age 35 male preferred non-tobacco with a Specified Amount of $500,000 and Death Benefit Option One Monthly $0.02 per $1,000 of Net Amount At Risk Mortality and Expense Risk Charge9 Monthly Maximum: $0.25 per $1,000 of all variable Cash Value for all policy years Currently: $0.00 per $1,000 of all variable Cash Value for all policy years Administrative Per Policy Charge Monthly Maximum: $25.00 per policy Currently: $25.00 per policy Underwriting and Distribution Charge10 Monthly Maximum: $1.18 per $1,000 of Base Policy Specified Amount Minimum: $0.02 per $1,000 of Base Policy Specified Amount Representative: an issue of age 35, in the first policy year, male preferred non-tobacco with a Specified Amount of $500,000 and Death Benefit Option One Monthly $0.20 per $1,000 of Base Policy Specified Amount Policy Loan Interest Charge11 Annually Maximum: 3.90% of outstanding policy loan Currently: 3.90% of outstanding policy loan Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Pages for more information on the costs applicable to your policy. 5 Periodic Charges Other Than Mutual Fund Operating Expenses For Riders12 Rider Charge When Rider Charge is Deducted Amount Deducted from Cash Value Adjusted Sales Load Rider Life Insurance Charge Monthly Maximum for each 1% of Premium Load replaced: $0.14 for each $1,000 of aggregate Premiums Currently: $0.14 for each $1,000 of aggregate Premiums Children’s Term Insurance Rider Charge Monthly Maximum: $0.43 per $1,000 of Rider Specified Amount Currently: $0.43 per $1,000 of Rider Specified Amount Long-term Care Rider Charge13 Monthly Maximum: $28.65 per $1,000 of Rider Net Amount At Risk Minimum: $0.00 per $1,000 of Rider Net Amount At Risk Representative: an Attained Age 35 male preferred non-tobacco Monthly $0.02 per $1,000 of Rider Net Amount At Risk Spouse Life Insurance Rider Charge14 Monthly Maximum: $10.23 per $1,000 of Rider Specified Amount Minimum: $0.10 per $1,000 of Rider Specified Amount Representative Spouse: an Attained Age 35 female non-tobacco with a Rider Specified Amount of $100,000 Monthly $0.11 per $1,000 of Rider Specified Amount Accidental Death Benefit Rider Charge15 Monthly Maximum: $0.75 per $1,000 of Rider Specified Amount Minimum: $0.05 per $1,000 of Rider Specified Amount Representative: an Attained Age 35 male preferred non-tobacco with a Rider Specified Amount of $100,000 Monthly $0.06 per $1,000 of Rider Specified Amount Continued on Next Page Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Pages for more information on the costs applicable to your policy. 6 Periodic Charges Other Than Mutual Fund Operating Expenses For Riders15 (continued) Waiver of Monthly Deductions Rider Charge16 Monthly Maximum: $855 per $1,000 of Waiver of Monthly Deduction Benefit Minimum: $85 per $1,000 of Waiver of Monthly Deduction Benefit Representative: an age 35 male preferred non-tobacco with a Specified Amount of $500,000 and Death Benefit Option One Monthly $85 per $1,000 of Waiver of Monthly Deduction Benefit Premium Waiver Rider Charge17 Monthly Maximum: $315 per $1,000 of Premium Waiver Benefit Minimum: $42 per $1,000 of Premium Waiver Benefit Representative: an age 35 male preferrednon-tobacco Monthly $42 per $1,000 of Premium Waiver Benefit Additional Term Insurance Rider Charge18 Monthly Maximum: $83.34 per $1,000 of Rider Death Benefit Minimum: $0.01 per $1,000 of Rider Death Benefit Representative: an issue age 35 male, in the first policy year, preferred non-tobacco with a Rider Specified Amount of $250,000 and a Total Specified Amount of $500,000 Monthly $0.02 per $1,000 of Rider Death Benefit Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Pages for more information on the costs applicable to your policy. The next item shows the minimum and maximum total operating expenses, as of December 31, 2007, charged by the underlying mutual funds that you may pay periodically during the time that you own the policy.More detail concerning each mutual fund's fees and expenses is contained in the mutual fund's prospectus.Please contact us, at the telephone numbers or address on the first page of this prospectus, for free copies of the prospectuses for the mutual funds available under the policy. Total Annual Mutual Fund Operating Expenses Total Annual Mutual Fund Operating Expenses (expenses that are deducted from the mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses) Minimum 0.27% Maximum 1.45% 7 1 We deduct one charge comprised of the Sales Load and Premium Taxes.On the Policy Data Page and throughout this prospectus, this combined charge is referred to as the Premium Load.The Premium Load varies by policy based on the amount of Premium paid. The maximum Sales Load and Premium Taxes (the Premium Load) in the table reflects the maximum that may be charged in any policy year.Currently, the maximum Sales Load and Premium Taxes are assessed on Premiums paid in all policy years.For additional information see the "Sales Load" and "Premium Taxes" sections of this prospectus. 2 Short-Term Trading Fees are only assessed in connection with Sub-Accounts that correspond to underlying mutual funds that assess a short-term trading fee to the variable account.Some underlying mutual funds may refer to short-term trading fees as "redemption fees."Sub-Accounts that may assess a short-term trading fee are identified in with an "†" symbol in the "Variable Investment Options" section of this prospectus and in the Sub-Account descriptions provided in "Appendix A." 3 If we begin to charge for illustrations, you will be expected to pay the Illustration Charge in cash at the time of the request.This charge will not be deducted from the policy's Cash Value. 4 The Surrender Charge varies by policy based on issue age, sex, Death Benefit option, Total Specified Amount and Base Policy Specified Amount.The Surrender Charge decreases gradually after either the 2nd or 4th policy anniversary, depending on the Insured's age at the time the policy is issued.When assessed, the the Surrender Charge is taken from the policy’s Cash Value. A Surrender Charge will be assessed for Based Policy Specified Amount decreases that completely reverse one or more previous Base Policy Specified Amount increases.The maximum Surrender Charge calculation assumes: the Insured is a male; issue age 68; Death Benefit Option 1 or 3, the Base Policy Specified Amount is $1,000,000, a full surrender is taken during either of the first two policy years; and the aggregate first year Premium exceeds the surrender target premium.The minimum Surrender Charge calculation assumes: the Insured is a female; issue age 2; Death Benefit Option 1 or 3, the Base Policy Specified Amount is $10,000,000 or more, a full surrender is taken during the 10th policy year; and the aggregate first year Premium equals the minimum premium required at issueThe charges shown may not be representative of the charges that a particular policy owner may pay. For a detailed description of the charge, including where to find examples, see the "Surrender Charges" sections of this prospectus. 5 The Overloan Lapse Protection Rider Charge varies by policy based on Attained Age of the Insured and the policy's Cash Value.This charge is deducted proportionally from the Sub-Accounts and the Fixed Account. 6 The Accelerated Death Benefit Rider Charge is comprised of two sets of charges; an Administrative Expense Charge and a Rider Charge. The Accelerated Death Benefit Rider Charge varies based on prevailing interest rates and the life expectancy of the Insured upon payment of the accelerated death benefit.The maximum charge assumes: an interest rate of 15%; a risk charge of 5%; and a 1 year life expectancy for the Insured.The minimum charge assumes: an interest rate of 4%; a risk charge of 2%; and a life expectancy for the Insured that is less than or equal to 3 months. For a detailed description of the charges, including an example, see the "Accelerated Death Benefit Rider" section of this prospectus. 7
